
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3967
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 14, 2010
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the National Great Black Americans
		  Commemoration Act of 2004 to authorize appropriations through fiscal year
		  2015.
	
	
		1.Authorization of
			 appropriations through fiscal year 2015Section 3(c) of the National Great Black
			 Americans Commemoration Act of 2004 is amended by striking 2009
			 and inserting 2015.
		
	
		
			Passed the House of
			 Representatives July 13, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
